Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 08/04/22 regarding application 16/666,800, in which claims 1, 5, 11, 13, 19, and 20 were amended. In order to expedite allowance, the examiner has further amended claims 8, 16, and 19. Claims 1-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eunhee Park, Reg. No. 42,976 on 08/31/22.

The application has been amended as follows:
In the claims:

In claim 8: line 3: replace “hypernym-hyponym” with “hyponym-hypernym”
In claim 16: line 3: replace “hypernym-hyponym” with “hyponym-hypernym”
In claim 19: line 21: replace “hypernym-hyponym” with “hyponym-hypernym”



Response to Arguments
Amended independent claims 1, 11, and 19 overcome the 35 U.S.C. 103 rejections of claims 1-4, 6, 7, 10-12, 14, 15, 18, and 19, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 11, and 19 is Rigouts Terryn, A., et al. (“Dutch Hypernym Detection: Does Decompounding Help?” In Proceedings of the second joint workshop on language and ontology & terminology and knowledge structures, 2016). Rigouts Terryn discloses
receiving a corpus of electronic text (the development corpus consists of texts for the dredging and financial domains in Dutch, Section 2. Data Set Construction, page 2); 
parsing a preliminary candidate list of hyponym-hypernym pairs from the corpus (the current system takes as input a list of automatically extracted terms and a linguistically preprocessed corpus, and generates a list of hypernym-hypernym tuples, Section 3.2. Hypernym Detection, page 2); 
generating a preliminary super-term-sub-term glossary from the corpus, the preliminary super-term-sub-term glossary containing one or more super-term-sub-term pairs (decompounding nested compounds, section 3.2.3 Decompounding Module, pages 3-4); 
filtering out a super-term-sub-term pair from the preliminary super-term-sub-term glossary, responsive to detecting that the super-term-sub-term pair is not a candidate for hyponym-hypernym pair, to generate a final super-term-sub-term glossary (filtering with PoS tags and termhood score, page 4, Section 4.2 Improving precision, page 4); 
combining the preliminary candidate list of hyponym-hypernym pairs and the final super-term-sub-term glossary to generate a final list of hyponym-hypernym pairs (the pattern-based and morphosyntactic modules results are combined with the results from decompounding module to generate the combined list of relations found in the development set, pages 2-4, sections 3.2.1 Pattern-based Module, 3.2.2 Morpho-syntactic Module, and 3.2.3 Decompounding module, as well as section 4.1. Improving Recall, which describes the combination of results, page 4).
identifying a hypernym given a new electronic text (considering the test set of technical manual text as the “new electronic text”, the pattern-based and morphosyntactic modules combined were able to find 266 relations… the decompounding module on its own already found 230 correct relations… all three modules combined achieved a score of 410 correctly identified relations, section 4.1. Improving Recall, page 4).
However, Rigouts Terryn does not disclose the limitations of amended independent claims 1, 11, and 19.

Fujiwara, Yuzuru (2006/0217818) discloses using a constrained transitive closure method for extracting an equivalence between words, that is, a set of synonyms ([0175]). As Fujiwara teaches”… this is a method for extracting described a Japanese version and an English version as an equivalence relation by using a collection of the Japanese original words having the English translations on the opposite side page. In the extracting procedure, as shown in FIG. 14, "computer" is described in the collection of the Japanese original words having the English translations on the opposite side page as a translated word of in Japanese language. If katakana words of is described in "computer" in English language portion, "computer", are extracted as equivalence relations. In a like manner, if English words of "PC" is described as in Japanese language, then "PC" also is regarded as an equivalence relation and a set of synonyms is broadened in a transitive closure fashion.” Fujiwara also discloses using a semantically structured key word element index in terminological context for obtaining a hierarchical relation (broader term, narrower term) and a relevant relation after a composite word was resolved into fundamental constructive words based upon a constructive rule of a technical term to analyze a mutual relation ([0176]), which is more akin to the claimed hyponym-hypernym pair extraction of amended independent claims 1, 11, and 19. However, there is no indication in the prior art that the transitive closure method for word equivalence described by Fujiwara could have been combined with the hyponym-hypernym pair generation techniques of Rigouts Terryn to result in the limitations of amended independent claims 1, 11, and 19, and so these claims are considered non-obvious. 

Dependent claims 2-10, 12-18, and 20 are allowable because they further limit allowable parent claims 1, 11, and 19. 

According to paragraph [0109] on page 29, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Accordingly, claims 11-18, which are directed to a computer program product comprising a computer readable storage medium, are considered to encompass only statutory embodiments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                             08/31/22